Exhibit 10.1

November 1, 2019

Douglas Shanda,

      Cheniere Energy, Inc.,

            700 Milam Street, Suite 1900,

                 Houston, TX 77002.

Dear Mr. Shanda:

This letter agreement (“Letter Agreement”) sets forth the understanding between
you and Cheniere Energy, Inc. (the “Company”) regarding your transition from the
Company.

1. Transition from Employment

a. From November 1, 2019 (the “Garden Leave Commencement Date”) through
January 30, 2020, you will be placed on garden leave and you will no longer
report for work at the Company’s offices or provide any duties to the Company or
its subsidiaries or affiliates. Your last day of employment with the Company
will be on January 30, 2020 or such earlier date on which you resign. You agree
that your placement on garden leave (and any changes to your duties and any
reorganization of the Company that may occur) shall not constitute “good reason”
for purposes of any plan, agreement or arrangement of the Company or its
subsidiaries or affiliates. You will continue to receive your base salary, at
its current rate, and continue to be eligible to participate in the Company’s
health, welfare and 401(k) plans during the period beginning on the Garden Leave
Commencement Date and ending on January 30, 2020 or such earlier date on which
you resign (the “Continuation Period”), but will not be eligible for a bonus in
respect of, or long-term incentive award grants in, 2020.

b. You hereby resign without any further action by you or the Company, effective
immediately upon the Garden Leave Commencement Date, from any and all positions
you then hold (whether as an officer, manager, director, partner or otherwise)
with the Company and its subsidiaries and any of their respective subsidiaries,
affiliates, general partners and other related entities.

2. Termination Payments

a. As soon as reasonably practicable following the Garden Leave Commencement
Date, any unreimbursed business expenses will be reimbursed consistent with the
terms of the Company’s policy. Following the end of the Continuation Period, you
will be entitled to all vested amounts or benefits required to be paid or
provided or which you are eligible to receive under the terms of the Company’s
welfare, retirement and other plans and programs, including, but not limited to,
the Company’s 401(k) plan.

b. Provided that you do not resign from your employment with the Company prior
to January 30, 2020, and subject to your execution and non-revocation of a
release



--------------------------------------------------------------------------------

Mr. Douglas Shanda    Page 2

 

of claims in the form attached hereto within 21 days following the end of the
Continuation Period (the “Release”) and your compliance with the Release and
this Letter Agreement (including covenants referenced in Section 3), you will be
entitled to the benefits set forth in this Section 2(b). Any long-term incentive
or retention awards that do not vest in accordance with this Section 2(b) will
be forfeited as of the end of the Continuation Period.

i. You will be entitled to any bonus that is earned in respect of 2019, as
determined by the Compensation Committee of the Company’s Board of Directors
(the “Committee”), which will be paid to you at the same time as bonuses are
paid to active employees in March 2020.

ii. With respect to the restricted stock unit (“RSU”) awards granted to you on
February 17, 2017, February 14, 2018 and February 13, 2019 (but, for the
avoidance of doubt, excluding the 30,000 special retention RSUs granted to you
on February 14, 2018) that are not subject to performance vesting conditions,
the portion of each such award that was scheduled to vest in February 2020 will
vest on the regularly scheduled vesting date.

iii. The Train 3 Milestone Award of 25,000 RSUs will vest on February 17, 2020,
the regularly scheduled vesting date.

iv. The continued service requirement with respect to the performance stock unit
(“PSU”) award granted to you on February 17, 2017 will be waived and any such
PSUs that are earned based on actual performance will vest on the date on which
the Committee certifies achievement of the applicable performance metrics.

v. The continued service requirement with respect to two-thirds and one-third,
respectively, of the target number of PSUs granted to you on February 14, 2018
and February 13, 2019 (the “Continuing PSUs”) will be waived and any Continuing
PSUs that are earned based on actual performance will vest on the date on which
the Committee certifies achievement of the applicable performance metrics. Any
PSUs granted to you on February 14, 2018 and February 15, 2019 that are not
Continuing PSUs will be forfeited as of the end of the Continuation Period.

vi. The Company will pay you $1,250,000, less applicable withholdings, in cash
as soon as practicable after February 14, 2021 (but no later than the first
regularly scheduled payroll date after that date).

3. Continuing Covenants.

a. You acknowledge that you are subject to certain obligations, including
without limitation the confidentiality, non-competition and non-solicitation
obligations set forth in the RSU and PSU awards referenced in Section 2(b),
which will survive the termination of your employment in accordance with their
terms. On your request, the Company agrees to modify your non-competition
obligations with respect to a future employer where you do not provide services
in any capacity with respect to LNG projects with facilities located in the
United States or Canada (or any subdivision). Any such modification will contain
such provisions as the Company reasonably may require and will permit
reasonable, non-controlling investments in your employer. Additionally,
effective as of the date hereof, you will be permitted to make reasonable,
non-controlling investments in such companies as agreed in good faith between
you and the Company.



--------------------------------------------------------------------------------

Mr. Douglas Shanda    Page 3

 

b. You acknowledge that, but for this Letter Agreement, you are not entitled to
the benefits provided in Section 2(b). As consideration for those benefits and
the modification of your non-competition covenants contemplated by Section 3(a),
you agree that each non-solicitation covenant to which you are subject will
continue for two years following the termination of your employment.

c. No later than the Garden Leave Commencement Date, you agree to return to the
Company all property or information, including, without limitation, all reports,
files, memos, plans, lists, other records (whether electronically stored or
not), keys, computers, phones and other equipment belonging to the Company or
its affiliates; provided that you will be permitted to retain copies of
documents relating to your personal entitlements, benefits, obligations and tax
liabilities (the “Personal Information”). On the Garden Leave Commencement Date,
you agree to certify to the Company that you have not removed any confidential
or other information of the Company (in electronic or physical form), including
without limitation any policies, procedures, organizational charts, compensation
information or other work product of the Company but excluding the Personal
Information.

4. General Provisions.

a. Entire Agreement; No Representations. This Letter Agreement (and the
agreements, plans and programs referenced herein) constitute the entire
agreement between you and the Company regarding the subject matter hereof and
supersede any earlier agreement, written or oral, with respect thereto. You
acknowledge that you have not relied on any representations or statements not
set forth in this Letter Agreement.

b. Amendments; Waivers. No provision of this Letter Agreement may be amended or
waived unless such amendment is agreed in writing and signed by each party
hereto, or such waiver is set forth in a writing and signed by the waiving
party.

c. Severability; Interpretive Matters. The invalidity or unenforceability of any
provision of this Letter Agreement will not affect the validity or
enforceability of any other provision. If any provision of this Letter Agreement
is held invalid or unenforceable in part, the remaining portion of that
provision, together with all other provisions of this Letter Agreement, will
remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.

d. Counterparts. This Letter Agreement may be executed in several counterparts,
each of which will be deemed an original, and the counterparts will constitute
one and the same instrument. Photographic, faxed or PDF copies of such signed
counterparts may be used in lieu of the originals for any purpose.

e. Governing Law; Venue. This Letter Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware to the extent federal law
does not supersede and preempt Delaware law (in which case such federal law
shall apply). Mandatory venue for any dispute regarding or related to this
Letter Agreement shall be Harris County, Texas.

f. Withholding Taxes; Section 409A. The Company may withhold from any amounts
payable under this Letter Agreement any taxes and other withholdings and
deductions that are required to be withheld pursuant to any applicable law or
regulation. Additionally, the Company shall withhold shares of common stock of
the Company that



--------------------------------------------------------------------------------

Mr. Douglas Shanda    Page 4

 

would otherwise be delivered under the RSU awards discussed in Section 2(b) to
satisfy applicable withholding obligations in accordance with the terms of the
RSU awards. This Letter Agreement is intended to be exempt from, or to comply
with, the requirements of Section 409A of the Internal Revenue Code (“Code”) and
this Letter Agreement shall be interpreted accordingly; provided that in no
event whatsoever shall the Company or any of its Affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code. Each payment under this Letter Agreement will be treated as a
separate payment for purposes of Section 409A of the Code.

*                 *                 *



--------------------------------------------------------------------------------

Mr. Douglas Shanda    Page 5

 

To indicate your agreement with the foregoing, please sign and return this
Letter Agreement, which will become a binding agreement on our receipt.

 

Very truly yours,

CHENIERE ENERGY, INC.

By:

     

Accepted and Agreed:

_____________________________

Douglas Shanda

Date:



--------------------------------------------------------------------------------

Release of Claims



--------------------------------------------------------------------------------

RELEASE AGREEMENT

 

1.

This Release (the “Release Agreement”) is being entered into by Douglas Shanda
(the “Employee”) and Cheniere Energy, Inc. (the “Company”) in order to further
the mutually desired terms and conditions set forth herein and as a condition to
certain benefits under the Letter Agreement, dated November 1, 2019, by and
between the Employee and the Company (the “Letter Agreement”). The term
“Company” shall include Cheniere Energy, Inc., its present and former parents,
trusts, plans, direct or indirect subsidiaries, affiliates and related companies
or entities, regardless of its or their form of business organization.

 

2.

The Employee’s timely execution of this Release Agreement and non-revocation of
the General Release and/or ADEA Release contained in Sections 3 and 5 herein is
in partial consideration of the benefits under the Employee’s Letter Agreement
and to which the Employee agrees he is not entitled until and unless he executes
this Release Agreement and does not revoke the General Release and/or ADEA
Release.

This Release Agreement shall not affect the Employee’s (i) rights under the
Letter Agreement, (ii) other rights to accrued payments or benefits (including
any rights to receive reimbursement for unreimbursed expenses), (iii) rights to
indemnification and (iv) rights pursuant to directors and officers insurance, in
each case, under any agreement with the Company, the Company by-laws or as
required by law (these payments and benefits, the “Excluded Benefits”). For the
avoidance of doubt, this Release Agreement shall not affect the Employee’s
rights in his capacity as a shareholder of the Company.

 

3.

General Release. Except with respect to the Excluded Benefits, the Employee, on
behalf of himself, his heirs, beneficiaries, personal representatives and
assigns, hereby releases, acquits and forever discharges the Company, its
present and former owners, officers, employees, shareholders, directors,
partners, attorneys, agents and assignees, and all other persons, firms,
partnerships, or corporations in control of, under the direction of, or in any
way presently or formerly associated with the Company (each, a “Released Party”
and collectively the “Released Parties”), of, from and against all claims,
charges, complaints, liabilities, obligations, promises, agreements, contracts,
damages, actions, causes of action, suits, accrued benefits or other liabilities
of any kind or character, in law or in equity, whether known or unknown,
foreseen or unforeseen, vested or contingent, matured or unmatured, suspected or
unsuspected, that may now or hereafter at any time be made or brought against
any Released Party, arising from or in any way connected with or related to his
employment with the Company and/or his termination of employment with the
Company, including, but not limited to, allegations of wrongful termination,
discrimination, retaliation, breach of contract, anticipatory breach, fraud,
conspiracy, promissory estoppel, retaliatory discharge, constructive discharge,
discharge in violation of any law, statute, regulation or ordinance providing
whistleblower protection, discharge in violation of public policy, intentional
infliction of emotional distress, negligent infliction of emotional distress,
defamation, harassment, sexual harassment, invasion of privacy, any action in
tort or contract, any violation of any federal, state, or local law, including,
but not limited to, any violation of Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C.



--------------------------------------------------------------------------------

  § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Equal Pay
Act, 29 U.S.C. § 206, the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1001 et seq., the Americans with Disabilities Act, 29 U.S.C. § 621, et
seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Fair
Credit Reporting Act, 15 U.S.C. § 1681, et seq., the Sarbanes-Oxley Act, 18
U.S.C. § 1514A et seq., the Worker Adjustment and Retraining Notification Act,
29 U.S.C. §§ 2101-2109, the Texas Commission on Human Rights Act, TEX. LAB. CODE
§ 21.001, et. seq., the Texas Workers’ Compensation Act, TEX. LAB. CODE §§
451.001—451.003, the Texas Payday Act, TEX. LAB. CODE § 61.011, et seq., or any
other employment or civil rights act, and any and all claims for severance pay,
vacation pay, paid time off or benefits under any compensation, cash award,
bonus, stock grant, equity grants or awards, or employee benefit plan, program,
policy, contract, agreement, but excluding any claim for unemployment
compensation, any claim for workers’ compensation benefits; and any benefits
which the Employee is entitled to receive under any Company plan that is a
qualified plan under IRC §401(a) or is a group health plan subject to COBRA.
COBRA continuation coverage is available to the Employee and his beneficiaries
who participated in the Company’s group health plan as of the date of the
Employee’s termination of employment, to the extent the participant properly
elects and pays for such COBRA continuation coverage. Excluded from the General
Release in this Section 3 are claims arising under the Age Discrimination in
Employment Act (“ADEA”), which are released pursuant to Paragraph 5, and those
claims which cannot be waived by law.

 

4.

The Employee agrees not to commence any legal proceeding or lawsuit against any
Released Party arising out of or based upon his employment with the Company or
the termination of his employment with the Company. The Employee represents that
he has not filed any charges, complaints, or other proceedings against the
Company or any of the Released Parties that are presently pending with any
federal, state, or local court or administrative or governmental agency.
Notwithstanding this release of liability, nothing in this Agreement prevents
the Employee from exercising any rights that cannot be lawfully waived or
restricted, including filing a charge or complaint with the Equal Employment
Opportunity Commission (“EEOC”), National Labor Relations Board (“NLRB”) (such
as related to Section 7 rights under the NLRA), Occupational Safety and Health
Administration, Securities and Exchange Commission (“SEC”), U.S. Department of
Justice, Congress, any Inspector General, or other federal, state or local
agency or participating in any investigation or proceeding (including providing
documents or other information) conducted by such agency; however, the Employee
understands and agrees that he is waiving any and all rights to recover any
monetary or personal relief or recovery from the Released Parties as a result of
such proceeding or subsequent legal actions. In addition, nothing in this
Release Agreement prohibits the Employee from reporting possible violations of
federal law or regulation to, or otherwise communicating with any government
agency or entity, making other disclosures that are protected under
whistleblower provisions of law, or receiving an award or monetary recovery
pursuant to a government award program (including the SEC’s whistleblower
program). The Employee does not need prior authorization to make such reports or
disclosures and is not required to notify the Company that the Employee has made
any such report or disclosure.

 

-2-



--------------------------------------------------------------------------------

5.

ADEA Release. The Employee hereby completely and forever releases and
irrevocably discharges the Company and the other Released Parties, as that term
is defined in Section 3 above, from any and all liabilities, claims, actions,
demands, and/or causes of action, arising under the ADEA on or before the date
of this Release Agreement (“ADEA Release”), and hereby acknowledges and agrees
that:

 

  a.

The Release Agreement, including the ADEA Release, was negotiated at
arms-length;

 

  b.

The Release Agreement, including the ADEA Release, is worded in a manner that
the Employee fully understands;

 

  c.

The Employee specifically waives any rights or claims under the ADEA;

 

  d.

The Employee knowingly and voluntarily agrees to all of the terms set forth in
the Release Agreement, including the ADEA Release;

 

  e.

The Employee acknowledges and understands that any claims under the ADEA that
may arise after the date of the Release Agreement are not waived;

 

  f.

The rights and claims waived in the Release Agreement, including the ADEA
Release, are in exchange for consideration over and above anything to which the
Employee was already undisputedly entitled;

 

  g.

The Employee has been and hereby is advised in writing to consult with an
attorney prior to executing the Release Agreement, including the ADEA Release;

 

  h.

The Employee understands that he has been given a period of up to 21 days to
consider the ADEA Release prior to executing it, although he may accept it at
any time within those 21 days;

 

  i.

The Employee understands and agrees that any changes to Company’s offer, whether
material or immaterial, do not restart the running of the 21-day review period;
and

 

  j.

The Employee understands that he has been given a period of seven (7) days from
the date of the execution of the ADEA Release to revoke the ADEA Release, and
understands and acknowledges that the ADEA Release will not become effective or
enforceable until the revocation period has expired.

If the Employee elects to revoke his release of age discrimination claims, the
revocation must be in writing and delivered and presented to Wayne Williams,
Director, Total Rewards, Payroll and HRIS, Cheniere Energy, Inc. by 5:00 p.m.,
Central Time, no later than the seventh (7th) day after the date on which he
executes the Release Agreement.

The consideration cited above and the promises contained herein are made for the
purpose of purchasing the peace of the Released Parties and are not to be
construed as an admission of liability or as evidence of unlawful conduct by any
Released Party, all liability being expressly denied.

 

-3-



--------------------------------------------------------------------------------

6.

The Employee voluntarily accepts the consideration cited herein, as sufficient
payment for the full, final, and complete release stated herein, and agrees that
no other promises or representations have been made to him by the Company or any
other person purporting to act on behalf of the Company, except as expressly
stated herein.

 

7.

The Employee understands that this is a full, complete, and final release of the
Released Parties for the matters released. As evidenced by the signature below,
the Employee expressly promises and represents to the Company that he has
completely read the Release Agreement and understands its terms, contents,
conditions, and effects. The Employee represents that he has made no assignment
or transfer of the claims covered by Sections 3 or 5 above.

 

8.

The Employee is advised to consult with an attorney prior to executing the
Release Agreement. The Employee understands that he has the right to consult an
attorney of his choice and has consulted with an attorney or has knowingly and
voluntarily decided not to do so.

 

9.

The Employee states that he is not presently affected by any disability which
would prevent him from knowingly and voluntarily granting the Release Agreement,
and further states that the promises made herein are not made under duress,
coercion, or undue influence and were not procured through fraud.

 

10.

The Employee represents that he has returned to the Company, except to the
extent such return is expressly excused by the Company in writing, all expense
reports, notes, memoranda, records, documents, employment manuals, pass keys,
computers, computer diskettes, office equipment, sales records and data, and all
other information or property, no matter how produced, reproduced or maintained,
kept by the Employee in his possession, used in or pertaining to the business of
the Company, including but not limited to lists of customers, prices, marketing
plans, Company operating manuals, and other Confidential Information obtained by
the Employee in the course of his employment.

 

11.

Nothing in the Release Agreement shall be deemed to affect or relieve the
Employee from any obligation contained in any agreement with the Company or any
of the Released Parties related to the terms of his employment or separation
therefrom, including, but not limited to, any confidentiality, non-solicitation,
non-disclosure or other protective covenant, entered into between the Employee
and the Company or any of the Released Parties, which covenants the Employee
expressly reaffirms and re-acknowledges herein.

 

12.

Should any future dispute arise with respect to the Release Agreement, both
parties agree that it should be resolved solely in accordance with the terms and
provisions of this Release Agreement and the laws of the State of Texas. Any
disputes between the parties concerning the Employee’s employment with the
Company and/or the Release Agreement shall be settled exclusively in Harris
County, Texas.

 

-4-



--------------------------------------------------------------------------------

13.

The Employee hereby waives all rights to recall reinstatement, employment,
reemployment, and past or future wages from the Company. The Employee
additionally represents, warrants and agrees that the Letter Agreement has
provided for or he has received full and timely payment of all wages, salary,
overtime pay, commissions, bonuses, other compensation, remuneration and
benefits that may have been due and payable by the Released Parties and that he
has been appropriately paid for all time worked and in accordance with all
incentive awards.

 

14.

The Employee expressly represents and warrants to the Company that he has
completely read the Release Agreement prior to executing it, has had an
opportunity to review it with his counsel and to consider the Release Agreement
and to understand its terms, contents, conditions and effects and has entered
into the Release Agreement knowingly and voluntarily.

 

15.

The Employee acknowledges that he may hereafter discover claims or facts in
addition to or different than those which he now knows or believes to exist with
respect to the subject matter of the release set forth above and which, if known
or suspected at the time of entering into the Release Agreement, may have
materially affected the Release Agreement and his decision to enter into it.
Nevertheless, the Employee hereby waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts.

 

16.

The Employee agrees that he will forfeit certain benefits under the Letter
Agreement if he challenges the validity of the Release Agreement, unless
prohibited by law. The Employee also agrees that if he violates the Release
Agreement by suing the Company or the other Released Parties on the claims that
the Employee has released hereunder (excluding, for the avoidance of doubt, any
matters or rights that are expressly not released hereunder), the Employee will
pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by the Employee pursuant to the Release Agreement.

 

17.

Whenever possible, each provision of the Release Agreement shall be interpreted
in such manner as to be effective and valid under applicable law; however, if
any provision of the Release Agreement, other than Sections 3 and 5, shall be
finally determined to be invalid or unenforceable under applicable law by a
court of competent jurisdiction, that part shall be ineffective to the extent of
such invalidity or unenforceability only, without in any way affecting the
remaining parts of said provision or the remaining provisions of this Release
Agreement. Should Sections 3 and/or 5 be determined to be illegal, invalid,
unconscionable, or unenforceable, the Company shall be entitled to the return of
the amount paid or provided to the Employee in respect of his Letter Agreement
pursuant to Section 2 or, at the Company’s sole option, to require the Employee
to execute a new agreement that is enforceable.

[Signature page follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Release Agreement on
the dates noted below.

 

 

Douglas Shanda   Date:  

 

 

CHENIERE ENERGY, INC.

By:    

Name:  

 

Title:  

 

Date:  

 